--------------------------------------------------------------------------------

Exhibit 10.1


AMCOL INTERNATIONAL CORPORATION
2010 LONG-TERM INCENTIVE PLAN


1.
Preamble.



AMCOL International Corporation, a Delaware corporation (the “Company”), hereby
establishes the AMCOL International Corporation 2010 Long-Term Incentive Plan
(the “Plan”) as a means whereby the Company may, through awards of (i) incentive
stock options (“ISOs”) within the meaning of section 422 of the Code, (ii)
non-qualified stock options (“NSOs”), (iii) stock appreciation rights (“SARs”),
(iv) restricted stock (“Restricted Stock”) and (v) restricted stock units
(“Restricted Stock Units”):


(a)            provide selected officers, directors and employees with
additional incentive to promote the success of the Company’s business;


(b)           encourage such persons to remain in the service of the Company;
and


(c)            enable such persons to acquire proprietary interests in the
Company.


2.
Definitions and Rules of Construction.



2.01         “Affiliate” means any entity during any period that, in the opinion
of the Committee, the Company has a significant economic interest in the entity.


2.02         “Award” means the grant of Options, SARs, Restricted Stock and/or
Restricted Stock Units to a Participant.


2.03         “Award Date” means the date upon which an Award is awarded to a
Participant under the Plan.


2.04         “Board” or “Board of Directors” means the board of directors of the
Company.


2.05         “Cause” with respect to any Award shall have the meaning set forth
in the Participant’s employment agreement, or if no meaning is set forth in the
Participant’s employment agreement or there is no employment agreement, “Cause”
shall mean: Participant’s commission of a felony or misdemeanor that involves
fraud, dishonesty or moral turpitude; or Participant’s gross negligence or
willful or intentional material misconduct in the performance of his duties. The
Participant shall be considered to have been discharged for “Cause” if the
Company determines, within 30 days after the Participant’s resignation, that
discharge for Cause was warranted.


2.06         “Change of Control” with respect to any Award shall have the
meaning set forth in the Participant’s employment agreement, or if no meaning is
set forth in the Participant’s employment agreement or there is no employment
agreement, “Change of Control” shall be deemed to have occurred on the first to
occur of any of the following:


 
(a)
any person (as such term is used in Rule 13d-5 under the Exchange Act) or group
(as such term is defined in Section 3(a)(9) and 13(d)(3) of the Exchange Act),
other than a Subsidiary, any employee benefit plan (or any related trust) of the
Company or any of its Subsidiaries or any Excluded Person, becomes the
Beneficial Owner (as defined in Rule 13d-3 (or any successor rule) of the
Securities and Exchange Commission under the Exchange Act of 1934) of 50.1% or
more of the Common Stock of the Company or of Voting Securities representing
50.1% or more of the combined voting power of the Company (such a person or
group, a “50.1% Owner”), except that (i) no Change of Control shall be deemed to
have occurred solely by reason of such beneficial ownership by a corporation
with respect to which both more than 49.9% of the common stock of such
corporation and Voting Securities representing more than 49.9% of the aggregate
voting power of such corporation are then owned, directly or


 
1

--------------------------------------------------------------------------------

 

indirectly, by the persons who were the direct or indirect owners of the common
stock and Voting Securities of the Company immediately before such acquisition
in substantially the same proportions as their ownership, immediately before
such acquisition, of the Common Stock and Voting Securities of the Company, as
the case may be and (ii) such corporation shall not be deemed a 50.1% Owner; or


 
(b)
the Incumbent Directors (determined using the Effective Date of this Plan as the
baseline) cease for any reason to constitute at least one-half of the directors
of the Company then serving; or



 
(c)
immediately prior to the consummation by the Company of a merger,
reorganization, consolidation, or similar transaction, or a plan or agreement
for the sale or other disposition of 50.1% of the consolidated assets of the
Company or a plan of liquidation of the Company (any of the foregoing
transactions, a “Reorganization Transaction”) which is not an Exempt
Reorganization Transaction (provided however, there shall be no Change of
Control unless the Reorganization Transaction is actually consummated).



2.07         “Code” means the Internal Revenue Code of 1986, as amended from
time to time or any successor thereto.


2.08         “Committee” means the Compensation Committee of the Board of
Directors.


2.09         “Common Stock” means Common Stock of the Company, par value $.01
per share.


2.10         “Company” means AMCOL International Corporation, a Delaware
corporation, and any successor thereto.


2.11         “Covered Employee” means an Employee who is, or as determined by
the Committee may become, a “covered employee” within the meaning of section
162(m) of the Code (or any successor provision), which generally means, the
chief executive officer and the four other highest compensated officers of the
Company for whom total compensation is required to be reported to stockholders
under the Securities Exchange Act of 1934.


2.12         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
it exists now or from time to time may hereafter be amended.


2.13         “Excluded Person” means any of the Paul Bechtner Trust, Everett P.
Weaver, The Estate of William D. Weaver or any Named Executive, any Affiliates
or Family Member of any of the foregoing and any group (as such term is defined
in Section 3(a)(9) and 13(d)(3) of the Exchange Act) of which any of the
foregoing is a member.


2.14         “Exempt Reorganization Transaction” means a Reorganization
Transaction which results (i) in the Persons who were the direct or indirect
owners of the outstanding Common Stock and Voting Securities of the Company
immediately before such Reorganization Transaction becoming, immediately after
the consummation of such Reorganization Transaction, the direct or indirect
owners of both more than 49.9% of the then-outstanding common stock of the
Surviving Corporation and Voting Securities representing more than 49.9% of the
aggregate voting power of the Surviving Corporation, in substantially the same
respective proportions as such Persons’ ownership of the common stock and voting
Securities of the Company immediately before such Reorganization Transaction;
(ii) in the Excluded Person owning 50% or more of the common stock of the
Surviving Corporation or Voting Securities representing 50% or more of the
combined voting power of the Surviving Corporation; or (iii) from any merger,
reorganization, consolidation or similar transaction or a plan or agreement for
sale or other disposition of 50.1% of the consolidated assets of the Company or
a plan of liquidation of the Company pursuant to the Bankruptcy Code of Title 11
of the United States Code, as amended from time to time, or any similar or
successor statute, domestic or foreign.

 
2

--------------------------------------------------------------------------------

 

2.15         “Fair Market Value” means as of any date, the closing price for the
Common Stock on that date, or if no sales occurred on that date, the next
trading day on which actual sales occurred (as reported by the New York Stock
Exchange or any securities exchange or automated quotation system of a
registered securities association on which the Common Stock is then traded or
quoted).


2.16         “Family Members” mean with respect to an individual, any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the individual’s household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the individual)
control the management of assets, and any other entity in which these persons
(or the individual) own more than 50% of the voting interests.


2.17         “Good Reason” with respect to any Award shall have the meaning set
forth in the Participant’s employment agreement, or if no meaning is set forth
in the Participant’s employment agreement or there is no employment agreement,
shall mean any of the following:


 
(a)
a material diminution in the Participant’s authority, duties or responsibilities
from and after a Change of Control;



 
(b)
a material diminution in the base compensation payable to the Participant from
and after a Change of Control; or



 
(c)
the relocation after a Change of Control of the Company’s place of business at
which the Participant is principally located to a location that is greater than
50 miles from the site immediately prior to the Change of Control



provided, however, that Participant must provide the Company with (x) written
notice within sixty (60) days of the event that Participant believes constitutes
“Good Reason” specifically identifying the acts or omissions constituting the
grounds for Good Reason and (y) a reasonable cure period of not less than thirty
(30) days following the date of such notice.


2.18         “Incumbent Directors” means individuals serving as members of the
Board as of the Effective Date of this Plan; provided that any
subsequently-appointed or elected member of the Board whose election, or
nomination for election by stockholders of the Company or the Surviving
Corporation, as applicable, was approved by a vote or written consent of at
least one-half of the directors then comprising the Incumbent Directors shall
also thereafter be considered an Incumbent Director, unless the initial
assumption of office of such subsequently-elected or appointed director was in
connection with (i) an actual or threatened election contest, including a
consent solicitation, relating to the election or removal of one or more members
of the Board, (ii) a “tender offer” (as such term is used in Section 14(d) of
the Exchange Act), (iii) a proposed Reorganization Transaction, or (iv) a
request, nomination or suggestion of any Beneficial Owner of Voting Securities
representing 35% or more of the aggregate voting power of the Voting Securities
of the Company or the Surviving Corporation, as applicable.


2.19         “ISO” means an incentive stock option within the meaning of section
422 of the Code.


2.20         “NSO” means a non-qualified stock option which is not intended to
or does not qualify as an ISO under section 422 of the Code.


2.21         “Option” means an ISO or an NSO.


2.22         “Option Price” means the price per share of Common Stock at which
an Option may be exercised.


2.23         “Participant” means an individual to whom an Award has been granted
under the Plan.

 
3

--------------------------------------------------------------------------------

 

2.24         “Performance Criteria” means the criteria the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria that will be used
to establish Performance Goals are limited to the following: (i) return on
capital employed; (ii) earnings per share; (iii) net sales; (iv) net earnings;
(v) operating profit; (vi) expense control; (vii) working capital relating to
inventory and/or accounts receivable; (viii) operating margin; (ix) share price
performance; (x) implementation or completion of critical projects; (xi) return
on equity; (xii) return on assets; and (xiii) earnings before interest, taxes,
depreciation and amortization. The Committee shall, within the time prescribed
by section 162(m) of the Code, define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period for such Participant.


2.25         “Performance Goals” means the goals established in writing by the
Committee for the Performance Period based upon the Performance Criteria.
Depending on the Performance Criteria used to establish such Performance Goals,
the Performance Goals may be expressed in terms of overall Company performance
or the performance of an Affiliate, a division or business unit of the Company,
or an individual. The Committee shall establish Performance Goals for each
Performance Period prior to, or as soon as practicable after, the commencement
of such Performance Period. The Committee, in its discretion, may, within the
time prescribed by section 162(m) of the Code, adjust or modify the calculation
of Performance Goals for such Performance Period in order to prevent the
dilution or enlargement of the rights of Participants (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (ii) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.


2.26         “Performance Period” means the designated period during which the
Performance Goals must be satisfied with respect to the Award to which the
Performance Goals relate.


2.27         “Plan” means this AMCOL International Corporation 2010 Long-Term
Incentive Plan, as set forth herein and from time to time amended.


2.28         “Qualified Performance-Based Award” means an Award that is intended
to qualify as “qualified performance-based compensation” within the meaning of
section 162(m) of the Code and is designated as a Qualified Performance-Based
Award pursuant to Section 14 hereof.


2.29         “Restricted Stock” means the Common Stock awarded to a Participant
pursuant to Section 8 of this Plan.


2.30         “Restricted Stock Unit” means a unit awarded to a Participant
pursuant to Section 8 of this Plan evidencing the right of a Participant to
receive a fixed number of shares of Common Stock at some future date.


2.31         “SAR” means a stock appreciation right issued to a Participant
pursuant to Section 9 of this Plan.


2.32         “SEC” means the Securities and Exchange Commission.


2.33         “Subsidiary” means any entity during any period which the Company
owns or controls more than 50% of (i) the outstanding capital stock, or (ii) the
combined voting power of all classes of stock.


2.34         “Surviving Corporation” means the corporation resulting from a
Reorganization Transaction or, if securities representing more than 50% of the
aggregate Voting Power of such resulting corporation are directly or indirectly
owned by another corporation, such other corporation.


2.35         “Voting Securities” of a corporation means securities of such
corporation that are entitled to vote generally in the election of directors of
such corporation, but not including any other class of securities of such
corporation that may have voting power by reason of the occurrence of a
contingency.

 
4

--------------------------------------------------------------------------------

 

2.36         Rules of Construction:


2.36.1           Governing Law and Venue. The construction and operation of this
Plan are governed by the laws of the State of Delaware without regard to any
conflicts or choice of law rules or principles that might otherwise refer
construction or interpretation of this Plan to the substantive law of another
jurisdiction, and any litigation arising out of this Plan shall be brought in
the Circuit Court of the State of Illinois or the United States District Court
for the Eastern Division of the Northern District of Illinois.


2.36.2           Undefined Terms. Unless the context requires another meaning,
any term not specifically defined in this Plan is used in the sense given to it
by the Code.


2.36.3           Headings. All headings in this Plan are for reference only and
are not to be utilized in construing the Plan.


2.36.4           Conformity with Section 422. Any ISOs issued under this Plan
are intended to qualify as incentive stock options described in section 422 of
the Code, and all provisions of the Plan relating to ISOs shall be construed in
conformity with this intention. Any NSOs issued under this Plan are not intended
to qualify as incentive stock options described in section 422 of the Code, and
all provisions of the Plan relating to NSOs shall be construed in conformity
with this intention.


2.36.5           Gender. Unless clearly inappropriate, all nouns of whatever
gender refer indifferently to persons or objects of any gender.


2.36.6           Singular and Plural. Unless clearly inappropriate, singular
terms refer also to the plural and vice versa.


2.36.7           Severability. If any provision of this Plan is determined to be
illegal or invalid for any reason, the remaining provisions are to continue in
full force and effect and to be construed and enforced as if the illegal or
invalid provision did not exist, unless the continuance of the Plan in such
circumstances is not consistent with its purposes.


3.
Stock Subject to the Plan.



3.01         General Limitation. Subject to adjustment as provided in Section 12
hereof, the aggregate number of shares of Common Stock for which Awards may be
issued under this Plan may not exceed 2,000,000 shares. Reserved shares may be
either authorized but unissued shares or treasury shares, in the Board’s
discretion. If any Award shall terminate, expire, be cancelled or forfeited as
to any number of shares of Common Stock (other than a cancellation within the
meaning of Code section 162(m)), new Awards may thereafter be awarded with
respect to such shares.


3.02         Individual Limitations. Subject to adjustment as provided in
Section 12 of the Plan:
 

 
(a)
the maximum number of shares of Common Stock with respect to which Awards may be
granted to any individual during any one calendar year is 200,000 shares; and

 

 
(b)
the maximum number of shares of Common Stock with respect to Qualified
Performance-Based Awards that can be paid to any Covered Employee under the Plan
for a Performance Period is 100,000 shares.



3.03         Incentive Stock Option Limitation. Subject to adjustment as
provided in Section 12 of the Plan, the maximum number of shares of Common Stock
for which Awards may be granted under the Plan pursuant to ISOs shall be
500,000.

 
5

--------------------------------------------------------------------------------

 

3.04         Restricted Stock Limitation. Subject to adjustment as provided in
Section 12 of the Plan, the maximum number of shares of Common Stock for which
Awards of Restricted Stock or Restricted Stock Units may be granted under the
Plan shall be 500,000.


4.
Administration.



The Committee shall administer the Plan. All determinations of the Committee are
made by a majority vote of its members. The Committee’s determinations are final
and binding on all Participants. In addition to any other powers set forth in
this Plan, the Committee has the following powers:


 
(a)
to construe and interpret the Plan;



 
(b)
to establish, amend and rescind appropriate rules and regulations relating to
the Plan;



 
(c)
subject to the terms of the Plan, to select the individuals who will receive
Awards, the times when they will receive them, the form of agreements which
evidence such Awards, the number of Options, Restricted Stock, Restricted Stock
Units and/or SARs to be subject to each Award, the Option Price, the vesting
schedule (including any performance targets to be achieved in connection with
the vesting of any Award), the expiration date applicable to each Award and
other terms, provisions and restrictions of the Awards (which need not be
identical) and subject to Section 18 hereof, to amend or modify any of the terms
of outstanding Awards provided, however, that except as permitted by Section
12.01, no outstanding Award may be repriced, whether through cancellation of the
Award and the grant of a new Award, or the amendment of the Award, without the
approval of the stockholders of the Company;



 
(d)
to contest on behalf of the Company or Participants, at the expense of the
Company, any ruling or decision on any matter relating to the Plan or to any
Awards;



 
(e)
generally, to administer the Plan, and to take all such steps and make all such
determinations in connection with the Plan and the Awards granted thereunder as
it may deem necessary or advisable; and



 
(f)
to determine the form in which tax withholding under Section 16 of this Plan
will be made (i.e., cash, Common Stock or a combination thereof).



Except to the extent prohibited by applicable law or the applicable rules of a
stock exchange, and except with respect to any Qualified Performance-Based Award
intended to satisfy the requirements of Code section 162(m), the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time.


5.
Eligible Participants.



Present and future directors, officers and employees of the Company or any
Subsidiary or Affiliate shall be eligible to participate in the Plan. The
Committee from time to time shall select those officers, directors and employees
of the Company and any Subsidiary or Affiliate of the Company who shall be
designated as Participants and shall designate in accordance with the terms of
the Plan the number, if any, of ISOs, NSOs, SARs, Restricted Stock Units and
shares of Restricted Stock or any combination thereof, to be awarded to each
Participant.


6.
Terms and Conditions of Non-Qualified Stock Options.



Subject to the terms of the Plan, the Committee, in its discretion, may award an
NSO to any Participant. Each NSO shall be evidenced by an agreement, in

 
6

--------------------------------------------------------------------------------

 

such form as is approved by the Committee, and except as otherwise provided by
the Committee, each NSO shall be subject to the following express terms and
conditions, and to such other terms and conditions, not inconsistent with the
Plan, as the Committee may deem appropriate:


6.01         Option Period. Each NSO will expire as of the earliest of:


(i)            the date on which it is forfeited under the provisions of Section
11.01;


(ii)           10 years from the Award Date;


(iii)           in the case of a Participant who is an employee of the Company,
a Subsidiary or an Affiliate, three months after the Participant’s termination
of employment with the Company and its Subsidiaries and Affiliates for any
reason other than for Cause, death, total and permanent disability or retirement
on or after age 65;


(iv)           in the case of a Participant who is a member of the board of
directors of the Company or a Subsidiary or Affiliate, but not an employee of
the Company, a Subsidiary or an Affiliate, three months after the Participant’s
termination as a member of the board for any reason other than for Cause, death,
total and permanent disability or retirement on or after age 65;


(v)           immediately upon the Participant’s termination of employment with
the Company and its Subsidiaries and Affiliates or service on a board of
directors of the Company or a Subsidiary or Affiliate for Cause;


(vi)          12 months after the Participant’s death or total and permanent
disability;


(vii)         60 months after the Participant's termination of employment with
the Company and its parent and Subsidiaries or service on the Board on account
of retirement on or after age 65; or


(viii)        any other date specified by the Committee when the NSO is granted.


6.02         Option Price. At the time granted, the Committee shall determine
the Option Price of any NSO. However, the Option Price shall not be less than
100% of the Fair Market Value of the Common Stock subject to the NSO on the
Award Date.


6.03         Vesting. Unless otherwise determined by the Committee and set forth
in the agreement evidencing an Award, NSO Awards shall vest in accordance with
Section 11.01.


6.04         Other Option Provisions. The form of NSO authorized by the Plan may
contain such other provisions as the Committee may from time to time determine.


7.
Terms and Conditions of Incentive Stock Options.



Subject to the terms of the Plan, the Committee, in its discretion, may award an
ISO to any employee of the Company or a Subsidiary. Each ISO shall be evidenced
by an agreement, in such form as is approved by the Committee, and except as
otherwise provided by the Committee, each ISO shall be subject to the following
express terms and conditions and to such other terms and conditions, not
inconsistent with the Plan, as the Committee may deem appropriate:


7.01         Option Period. Each ISO will expire as of the earliest of:


 
(i)
the date on which it is forfeited under the provisions of Section 11.01;



 
(ii)
10 years from the Award Date, except as set forth in Section 7.02 below;


 
7

--------------------------------------------------------------------------------

 

 
(iii)
immediately upon the Participant’s termination of employment with the Company
and its Subsidiaries for Cause;



 
(iv)
three months after the Participant’s termination of employment with the Company
and its Subsidiaries for any reason other than for Cause or death or total and
permanent disability;



 
(v)
12 months after the Participant’s death or total and permanent disability;



 
(vi)
any other date (within the limits of the Code) specified by the Committee when
the ISO is granted.



Notwithstanding the foregoing provisions granting discretion to the Committee to
determine the terms and conditions of ISOs, such terms and conditions shall meet
the requirements set forth in section 422 of the Code or any successor thereto.


7.02         Option Price and Expiration. The Option Price of any ISO shall be
determined by the Committee at the time an ISO is granted, and shall be no less
than 100% of the Fair Market Value of the Common Stock subject to the ISO on the
Award Date; provided, however, that if an ISO is granted to a Participant who,
immediately before the grant of the ISO, beneficially owns stock representing
more than 10% of the total combined voting power of all classes of stock of the
Company or its parent or subsidiary corporations, the Option Price shall be at
least 110% of the Fair Market Value of the Common Stock subject to the ISO on
the Award Date and in such cases, the exercise period specified in the Option
agreement shall not exceed five years from the Award Date.


7.03         Vesting. Unless otherwise determined by the Committee and set forth
in the agreement evidencing an Award, ISO Awards shall vest in accordance with
Section 11.01.


7.04         Other Option Provisions. The form of ISO authorized by the Plan may
contain such other provisions as the Committee may, from time to time,
determine; provided, however, that such other provisions may not be inconsistent
with any requirements imposed on incentive stock options under Code section 422
and the regulations thereunder.


7.05         $100,000 Limitation. To the extent required by Code section 422, if
the aggregate Fair Market Value (determined as of the time of grant) of Common
Stock with respect to which ISOs are exercisable for the first time by a
Participant during any calendar year (under this Plan and all other plans of the
Company and its Subsidiaries) exceeds $100,000, the Options or portions thereof
which exceed such limit (according to the order in which they were granted)
shall be treated as NSOs.


8.
Terms and Conditions of Awards of Restricted Stock or Restricted Stock Units.



Subject to the terms of the Plan, the Committee, in its discretion, may award
Restricted Stock or Restricted Stock Units to any Participant. Each Award of
Restricted Stock or Restricted Stock Units shall be evidenced by an agreement,
in such form as is approved by the Committee, and, except as otherwise provided
by the Committee, all shares of Common Stock awarded to Participants under the
Plan as Restricted Stock and all Restricted Stock Units shall be subject to the
following express terms and conditions and to such other terms and conditions,
not inconsistent with the Plan, as the Committee shall deem appropriate:


 
(a)
Restricted Period. Restricted Stock Units and shares of Restricted Stock awarded
under this Section 8 may not be sold, assigned, transferred, pledged or
otherwise encumbered before they vest, other than as permitted by Section 13
hereof.



 
(b)
Vesting. Unless otherwise determined by the Committee, Awards of Restricted
Stock and Restricted Stock Units under this Section 8 shall vest in accordance
with Section 11.02. Until a Participant’s shares of Restricted Stock vest, he
will have all of the rights of a shareholder of the Company


 
8

--------------------------------------------------------------------------------

 

including, but not limited to, the right to vote such shares and the right to
receive cash dividends declared thereon, but all noncash dividends and
distributions with respect to shares of Restricted Stock shall be subject to the
same vesting and other restrictions applicable to the underlying shares of
Restricted Stock.


 
(c)
Certificate Legend for Restricted Stock Awards. Each certificate issued in
respect of shares of Restricted Stock awarded under this Section 8 shall be
registered in the name of the Participant and shall bear the following (or a
similar) legend until such shares have vested: “The transferability of this
certificate and the shares of stock represented hereby are subject to the terms
and conditions (including forfeiture) relating to Restricted Stock contained in
Section 8 of the AMCOL International Corporation 2010 Long-Term Incentive Plan
and an Agreement entered into between the registered owner and AMCOL
International Corporation. Copies of such Plan and Agreement are on file at the
principal office of AMCOL International Corporation.”



 
(d)
Restricted Stock Units. In the case of an Award of Restricted Stock Units, no
shares of Common Stock or other property shall be issued at the time such Award
is granted. Upon the lapse or waiver of restrictions and the restricted period
relating to Restricted Stock Units, shares of Common Stock shall be issued to
the holder of the Restricted Stock Units and evidenced in such manner as the
Committee may deem appropriate.



9.
Terms and Conditions of Stock Appreciation Rights.



The Committee may, in its discretion, grant a SAR to any Participant under the
Plan. Each SAR shall be evidenced by an agreement between the Company and the
Participant, and may relate to and be associated with all or any part of a
specific ISO or NSO. A SAR shall entitle the Participant to whom it is granted
the right, so long as such SAR is exercisable and subject to such limitations as
the Committee shall have imposed, to surrender any then exercisable portion of
his SAR and, if applicable, the related ISO or NSO, in whole or in part, and
receive from the Company in exchange, without any payment of cash (except for
applicable employee withholding taxes), that number of shares of Common Stock
having an aggregate Fair Market Value on the date of surrender equal to the
product of (i) the excess of the Fair Market Value of a share of Common Stock on
the date of surrender over the Fair Market Value of the Common Stock on the date
the SARs were issued, or, if the SARs are related to an ISO or an NSO, the per
share Option Price under such ISO or NSO on the Award Date, and (ii) the number
of shares of Common Stock subject to such SAR, and, if applicable, the related
ISO or NSO or portion thereof which is surrendered.


Except as otherwise determined by the Committee and set forth in the Agreement,
a SAR granted in conjunction with an ISO or NSO shall terminate on the same date
as the related ISO or NSO and shall be exercisable only if the Fair Market Value
of a share of Common Stock exceeds the Option Price for the related ISO or NSO,
and then shall be exercisable to the extent, and only to the extent, that the
related ISO or NSO is exercisable. The Committee may at the time of granting any
SAR add such additional conditions and limitations to the SAR as it shall deem
advisable, including, but not limited to, limitations on the period or periods
within which the SAR shall be exercisable and the maximum amount of appreciation
to be recognized with regard to such SAR. Any ISO or NSO or portion thereof
which is surrendered with a SAR shall no longer be exercisable. A SAR that is
not granted in conjunction with an ISO or NSO shall terminate on such date as is
specified by the Committee in the SAR agreement and shall vest in accordance
with Section 11.02. The Committee, in its sole discretion, may allow the Company
to settle all or part of the Company’s obligation arising out of the exercise of
a SAR by the payment of cash equal to the aggregate Fair Market Value of the
shares of Common Stock which the Company would otherwise be obligated to
deliver.


10.
Manner of Exercise of Options.



To exercise an Option in whole or in part, a Participant (or, after his death,
his executor or administrator) must give written notice to the Committee,
stating the number of shares with respect to which he intends to exercise the
Option. The Company will issue the shares with respect to which the Option is
exercised upon

 
9

--------------------------------------------------------------------------------

 

payment in full of the Option Price. The Committee may permit the Option Price
to be paid in cash or shares of Common Stock held by the Participant having an
aggregate Fair Market Value, as determined on the date of delivery, equal to the
Option Price, provided such shares of Common Stock meet such criteria as the
Committee shall from time to time establish (e.g. that such shares are “mature”
shares under generally accepted accounting principles). The Committee may permit
a Participant to elect to pay the Option Price upon the exercise of an Option by
authorizing a third party to sell shares of Common Stock (or a sufficient
portion of the shares) acquired upon exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay the entire Option Price
and any tax withholding resulting from such exercise. The Committee may also
permit the Option Price to be paid by any other method permitted by law,
including by delivery to the Committee from the Participant of an election
directing the Company to withhold the number of shares of Common Stock from the
Common Stock otherwise due upon exercise of the Option having an aggregate Fair
Market Value on that date equal to the Option Price. If a Participant pays the
Option Price with shares of Common Stock which were received by the Participant
upon exercise of one or more ISOs, and such Common Stock has not been held by
the Participant for at least the greater of:


 
(a)
two years from the date the ISOs were granted; or



 
(b)
one year after the transfer of the shares of Common Stock to the Participant,



the use of the shares shall constitute a disqualifying disposition and the ISO
underlying the shares used to pay the Option Price shall no longer satisfy all
of the requirements of Code section 422.


11.
Vesting.



11.01           Options. A Participant may not exercise an Option until it has
vested. The portion of an Award of Options that is vested depends upon the
period that has elapsed since the Award Date. The following schedule applies to
any Award of Options under this Plan unless the Committee establishes a
different vesting schedule:


Number of Years Since Award Date
Vested Percentage
Fewer than one
0%
One but fewer than two
33%
Two but fewer than three
66%
Three or more
100%



Notwithstanding the above schedule, unless otherwise determined by the
Committee, a Participant’s Awards shall become fully vested if a Participant’s
employment with the Company and its Subsidiaries and Affiliates or service on
the board of directors of the Company, a Subsidiary or an Affiliate is
terminated due to: (i) retirement on or after his sixty-fifth birthday; (ii)
retirement on or after his fifty-fifth birthday with consent of the Company;
(iii) retirement at any age on account of total and permanent disability as
determined by the Company; or (iv) death. Unless the Committee otherwise
provides or the preceding sentence of this Section or Section 11.03 applies, if
a Participant’s employment with or service to the Company, a Subsidiary or an
Affiliate terminates for any other reason, any Awards that are not yet vested
are immediately and automatically forfeited; provided, however, in such special
circumstances as the Committee deems appropriate, the Committee may take such
action as it deems equitable in the circumstances or in the best interests of
the Company, including, without limitation, fully vesting an Award or waiving or
modifying any other limitation or requirement under the Award.


A Participant’s employment shall not be considered to be terminated hereunder by
reason of a transfer of his employment from the Company to a Subsidiary or
Affiliate, or vice versa, or a leave of absence approved by the Participant’s
employer. A Participant’s employment shall be considered to be terminated
hereunder if, as a result of a sale or other transaction, the Participant’s
employer ceases to be a Subsidiary or Affiliate (and the Participant’s employer
is or becomes an entity that is separate from the Company and its Subsidiaries
and Affiliates).

 
10

--------------------------------------------------------------------------------

 

11.02       Restricted Stock, Restricted Stock Units and SARs. The Committee
shall establish the vesting schedule to apply to any Award of Restricted Stock,
Restricted Stock Units or SAR that is not associated with an ISO or NSO granted
under the Plan to a Participant, and in the absence of such a vesting schedule
set forth in the Agreement evidencing the Award, such Award shall vest in
accordance with Section 11.01.


11.03       Effect of “Change of Control”. Notwithstanding Sections 11.01 and
11.02 above, if within 12 months following a “Change of Control” the employment
of a Participant with the Company and its Subsidiaries and Affiliates is
terminated without Cause or the Participant resigns for Good Reason, any Award
issued to the Participant shall be fully vested, and in the case of an Award
other than an Award of Restricted Stock or Restricted Stock Units, fully
exercisable for 90 days following the date on which the Participant’s service
with the Company and its Subsidiaries and Affiliates is terminated, but not
beyond the date the Award would otherwise expire but for the Participant’s
termination of employment.


12.
Adjustments to Reflect Changes in Capital Structure.



12.01       Adjustments. If there is any change in the corporate structure or
shares of the Company (a “Corporate Transaction”), the Committee may make
appropriate adjustments, including, but not limited to, such adjustments deemed
necessary to prevent accretion, or to protect against dilution, in the number
and kind of shares of Common Stock with respect to which Awards may be granted
under this Plan (including the maximum number of shares of Common Stock with
respect to which Awards may be granted under this Plan in the aggregate and
individually to any Participant during any calendar year as specified in Section
3) and, with respect to outstanding Awards, in the number and kind of shares
covered thereby and in the applicable Option Price. For the purposes of this
Section 12, a Corporate Transaction includes, without limitation, any change
resulting from a recapitalization, stock split, stock dividend, consolidation,
rights offering, separation, reorganization, or liquidation (including a partial
liquidation) and any transaction in which shares of Common Stock are changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or another corporation. Notwithstanding the foregoing,
to the extent that a Corporate Transaction involves a nonreciprocal transaction
between the Company and its stockholders that causes the per-share fair value of
the Common Stock underlying outstanding awards under this Plan to change, such
as a stock dividend, stock split, spin-off, rights offering, or recapitalization
through a large nonrecurring cash dividend (an “Equity Restructuring”), the
Committee shall be required to make or provide for such adjustments set forth
above that, in its sole discretion, are required to equalize the value of the
outstanding awards under this Plan before and after the Equity Restructuring.


12.02       Cashouts. In the event of an extraordinary dividend or other
distribution, merger, reorganization, consolidation, combination, sale of
assets, split up, exchange, or spin off, or other extraordinary corporate
transaction, the Committee may, in such manner and to such extent (if any) as it
deems appropriate and equitable, make provision for a cash payment or for the
substitution or exchange of any or all outstanding Awards for the cash,
securities or property deliverable to the holder of any or all outstanding
Awards based upon the distribution or consideration payable to holders of Common
Stock upon or in respect of such event; provided, however, in each case, that
with respect to any ISO no such adjustment may be made that would cause the Plan
to violate section 422 of the Code (or any successor provision).


12.03       Section 409A. Notwithstanding the foregoing: (i) any adjustments
made pursuant to Section 12 hereof to Awards that are considered “deferred
compensation” within the meaning of section 409A of the Code shall be made in
compliance with the requirements of section 409A of the Code unless the
Participant consents otherwise; (ii) any adjustments made pursuant to Section 12
of the Plan to Awards that are not considered “deferred compensation” subject to
section 409A of the Code shall be made in such a manner as to ensure that after
such adjustment, the Awards either continue not to be subject to section 409A of
the Code or comply with the requirements of section 409A of the Code unless the
Participant consents otherwise; and (iii) the Committee shall not have the
authority to make any adjustments pursuant to Section 12 of the Plan to the
extent that the existence of such authority would cause an Award that is not
intended to be subject to section 409A of the Code to be subject thereto.

 
11

--------------------------------------------------------------------------------

 

13.
Nontransferability of Awards.



13.01       ISOs. ISOs are not transferable, voluntarily or involuntarily, other
than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code. During a
Participant’s lifetime, his ISOs may be exercised only by him.


13.02       Awards Other Than ISOs. All Awards granted pursuant to this Plan
other than ISOs are transferable by will or by the laws of descent and
distribution or pursuant to a qualified domestic relations order as defined by
the Code, or in the Committee’s discretion after vesting. With the approval of
the Committee, a Participant may transfer an Award (other than an ISO) for no
consideration to or for the benefit of one or more Family Members of the
Participant subject to such limits as the Committee may establish, and the
transferee shall remain subject to all the terms and conditions applicable to
the Award prior to such transfer. The transfer of an Award pursuant to this
Section 13 shall include a transfer of the right set forth in Section 18 hereof
to consent to an amendment or revision of the Plan and, in the discretion of the
Committee, shall also include transfer of ancillary rights associated with the
Award. The provisions of this Section 13 shall not apply to any Common Stock
issued pursuant to an Award for which all restrictions have lapsed and is fully
vested.


14.
Performance-Based Awards.



14.01       Purpose. The purpose of this Section 14 is to provide the Committee
the ability to qualify Awards of Restricted Stock and Restricted Stock Units as
Qualified Performance-Based Awards. If the Committee, in its discretion, decides
to grant to a Covered Employee an Award of Restricted Stock or Restricted Stock
Units that is intended to constitute a Qualified Performance-Based Award, the
provisions of this Section 14 shall control over any contrary provision
contained herein; provided, however, that the Committee may in its discretion
grant Awards of Restricted Stock or Restricted Stock Units to Covered Employees
that are based on Performance Criteria or Performance Goals but that do not
satisfy the requirements of this Section 14.


14.02       Applicability. This Section 14 shall apply only to those Covered
Employees selected by the Committee to receive Qualified Performance-Based
Awards. The designation of a Covered Employee as a Participant for a Performance
Period shall not in any manner entitle the Participant to receive an Award for
the relevant Performance Period. Moreover, designation of a Covered Employee as
a Participant for a particular Performance Period shall not require designation
of such Covered Employee as a Participant in any subsequent Performance Period
and designation of one Covered Employee as a Participant shall not require
designation of any other Covered Employees as a Participant in such period or in
any other period.


14.03       Procedures with Respect to Qualified Performance-Based Awards. To
the extent necessary to comply with the Qualified Performance-Based Award
requirements of section 162(m)(4)(C) of the Code, with respect to any Award of
Restricted Stock or Restricted Stock Units that may be granted to one or more
Covered Employees, no later than 90 days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by section 162(m) of
the Code), the Committee shall, in writing, (a) designate one or more Covered
Employees, (b) select the Performance Criteria applicable to the Performance
Period, (c) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period. Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period. No Award or portion thereof that
is subject to the satisfaction of any condition shall be considered to be earned
or vested until the Committee certifies in writing that the conditions to which
the distribution, earning or vesting of such Award is subject have been
achieved. The Committee may not increase during a year the amount of a Qualified
Performance-Based Award that would otherwise be payable upon satisfaction of the
conditions but may reduce or eliminate the payments as provided for in the
agreement evidencing the Award.


14.04       Payment of Qualified Performance-Based Awards. Unless otherwise
provided in the applicable agreement evidencing the Award, a Participant must

 
12

--------------------------------------------------------------------------------

 


be employed by the Company or a subsidiary on the day a Qualified
Performance-Based Award for such Performance Period is paid to the Participant.
Furthermore, a Participant shall be eligible to receive payment pursuant to a
Qualified Performance-Based Award for a Performance Period only if the
Performance Goals for such period are achieved.


14.05       Additional Limitations. Notwithstanding any other provision of the
Plan, any Award granted to a Covered Employee that is intended to constitute a
Qualified Performance-Based Award under this Section 14 shall be subject to any
additional limitations set forth in section 162(m) of the Code (including any
amendment to section 162(m) of the Code) or any regulations or rulings issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in section 162(m)(4)(C) of the Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements. Notwithstanding the provisions of section 11, unless otherwise
determined by the Committee, in the event of retirement at any age, any
Performance-Based Awards shall vest based on performance to date.


14.06       Effect on Other Plans and Arrangements. Nothing contained in the
Plan will be deemed in any way to limit or restrict the Committee from making
any award or payment to any person under any other plan, arrangement or
understanding, whether now existing or hereafter in effect.


15.
Rights as Stockholder.



No Common Stock may be delivered upon the exercise of any Option until full
payment has been made. A Participant has no rights whatsoever as a stockholder
with respect to any shares covered by an Option until the date of the issuance
of a stock certificate for the shares except as otherwise determined by the
Committee and set forth in the Agreement.


16.
Withholding Taxes.



The Committee may, in its discretion and subject to such rules as it may adopt,
permit or require a Participant to pay all or a portion of the federal, state
and local taxes, including FICA and Medicare withholding tax, arising in
connection with any Awards by (i) having the Company withhold shares of Common
Stock at the minimum rate legally required, (ii) tendering back shares of Common
Stock received in connection with such Award or (iii) delivering other
previously acquired shares of Common Stock having a Fair Market Value
approximately equal to the amount to be withheld.


17.
No Right to Employment.



Participation in the Plan will not give any Participant a right to be retained
as an employee or director of the Company or its Subsidiaries or Affiliates, or
any right or claim to any benefit under the Plan, unless the right or claim has
specifically accrued under the Plan.


18.
Amendment of the Plan.



The Board of Directors may from time to time amend or revise the terms of this
Plan in whole or in part, subject to the following limitations:


 
(a)
no amendment may, in the absence of written consent to the change by the
affected Participant (or, if the Participant is not then living, the affected
beneficiary), adversely affect the rights of any Participant or beneficiary
under any Award granted under the Plan prior to the date such amendment is
adopted by the Board; provided, however, no such consent shall be required if
the Committee determines in its sole and absolute discretion that the amendment
or revision (i) is required or advisable in order for the Company, the Plan or
the Award to satisfy applicable law, to meet the requirements of any accounting
standard or to avoid any adverse accounting treatment, or (ii) in connection
with any transaction or event described in Section 12, is in the best interests
of the Company or its shareholders. The Committee may, but need not, take the
tax consequences to affected Participants into consideration in acting under the
preceding sentence.


 
13

--------------------------------------------------------------------------------

 

 
(b)
no amendment may increase the limitations on the number of shares set forth in
Section 3, unless any such amendment is approved by the Company’s stockholders;
and



 
(c)
no amendment may be made to the provisions of Section 4(c) relating to repricing
unless such amendment is approved by the Company’s stockholders; provided,
however, that adjustments pursuant to Section 12.01 shall not be subject to the
foregoing limitations of this Section 18.



19.
Conditions Upon Issuance of Shares.



An Option shall not be exercisable and a share of Common Stock shall not be
issued pursuant to the exercise of an Option, and Restricted Stock or Restricted
Stock Units shall not be awarded until and unless the Award of Restricted Stock
or Restricted Stock Units, exercise of such Option and the issuance and delivery
of such share pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange or national securities association upon which
the shares of Common Stock may then be listed or quoted, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance. As a condition to the exercise of an Option, the Company may require
the person exercising such Option to represent and warrant at the time of any
such exercise that the shares of Common Stock are being purchased only for
investment and without any present intention to sell or distribute such shares
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned relevant provisions of law.


20.
Substitution or Assumption of Awards by the Company.



The Company, from time to time, also may substitute or assume outstanding awards
granted by another company, whether in connection with an acquisition of such
other company or otherwise, by either (a) granting an Award under the Plan in
substitution of such other company’s award, or (b) assuming such award as if it
had been granted under the Plan if the terms of such assumed award could be
applied to an Award granted under the Plan. Such substitution or assumption
shall be permissible if the holder of the substituted or assumed award would
have been eligible to be granted an Award under the Plan if the other company
had applied the rules of the Plan to such grant. In the event the Company
assumes an award granted by another company, the terms and conditions of such
award shall remain unchanged (except that the exercise price and the number and
nature of shares issuable upon exercise of any such option will be adjusted
appropriately pursuant to section 424(a) of the Code). In the event the Company
elects to grant a new Award rather than assuming an existing option, such new
Award may be granted with a similarly adjusted exercise price.


21.
Section 409A.



It is the intention of the Company that no Award shall be “deferred
compensation” subject to section 409A of the Code, unless and to the extent that
the Committee specifically determines otherwise, and the Plan and the terms and
conditions of all Awards shall be interpreted accordingly. The terms and
conditions governing any Awards that the Committee determines will be subject to
section 409A of the Code, including any rules for elective or mandatory deferral
of the delivery of cash or Shares pursuant thereto, shall be set forth in the
applicable agreement governing the Award, and shall comply in all respects with
section 409A of the Code.


22.
Clawbacks.



 
(a)
Notwithstanding any other provision of the Plan to the contrary, including
Section 18(a) hereof, which prohibits material and adverse changes to any
outstanding Award without the consent of the affected Participant (or, if the
Participant is not then living, the affected beneficiary), all Awards


 
14

--------------------------------------------------------------------------------

 

granted to a Participant under this Plan shall be subject to the provisions of
this Section unless there is an employment or other agreement in effect with the
Participant governing clawbacks that applies to Awards under this Plan.


 
(b)
In the event of a restatement of the Company’s previously issued financial
statements, the Committee will review the circumstances regarding the
restatement and all Awards outstanding during any part of the time periods
restated. If the Committee determines that a restatement is required due in
whole or in part to the failure of a Participant to act reasonably, then (i) if
the Participant exercised or settled an Award during the time periods restated,
the Participant shall forfeit and repay to the Company any cash or shares of
Common Stock received in connection with such exercise or settlement (or an
amount equal to the fair market value of such Common Stock on the date of
delivery if the Participant no longer holds the shares of Common Stock) in
excess of what the Participant would have received absent the restated financial
statements; and (ii) if the vesting of any Awards held by a Participant are
based on the achievement of preestablished performance goals that are later
determined, as the result of the accounting restatement, not to have been
achieved, the vesting of such Awards shall be corrected to reflect the effect of
the accounting restatement.



23.
Effective Date and Termination of Plan.



23.01       Effective Date. This Plan is effective as of the date of its
approval by the stockholders of the Company.


23.02       Termination of the Plan. The Plan will terminate 10 years after the
date it is approved by the stockholders of the Company; provided, however, that
the Board of Directors may terminate the Plan at any time prior thereto with
respect to any shares that are not then subject to Awards. Termination of the
Plan will not affect the rights and obligations of any Participant with respect
to Awards granted before termination.
 
 
15

--------------------------------------------------------------------------------